Title: To John Adams from Benjamin Stoddert, 29 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department Trenton—29 August 1799.

I have sent to the Secy at War, the letter you honored me with, of the 22nd. instant, inclosing the application & recommendation of the Revd. Samuel Sargeant—to be a Chaplain. The application is, to be a Chaplain in the Army. If the Navy would be as agreeable to him, He could, I presume be appointed to the Congress, Capt Sever.
I have the honor to be / with the highest respect / & esteem sir Yr. most / Obed. Servt.

Ben Stoddert.